Citation Nr: 0844363	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
replacement.

2.  Entitlement to service connection for a left knee 
disability, claimed as left knee replacement.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a pain disorder.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for vertigo.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the left shoulder.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the hips.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the right hand.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

13.  Entitlement to service connection for depression.

14.  Entitlement to service connection for alcoholism, 
claimed as secondary to PTSD.

15.  Entitlement to service connection for a cervical spine 
disability.

16.  Entitlement to service connection for headaches.

17.  Entitlement to service connection for a thoracolumbar 
spine disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.  
He did not serve in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural history

Issues other than knee disabilities and prostate cancer

In a July 2004 rating decision, service connection was denied 
for tinnitus, vertigo, hypertension, a cervical spine 
disability, a thoracolumbar spine disability, headaches, pain 
disorder, depression, and alcoholism.  The RO also denied the 
reopening of previously denied claims of entitlement to 
service connection for bilateral hearing loss, arthritis of 
the left shoulder, arthritis of the hips and right hand, and 
PTSD.  The veteran perfected an appeal as to all of these 
denials.

In February 2007, the Board remanded all of the issues on 
appeal for further development.  In February 2008, the RO 
issued a Supplemental Statement of the Case (SSOC) which 
continued the previous denials.



Knee disabilities and prostate cancer

In an August 2007 rating decision, service connection was 
denied for prostate cancer, a right knee replacement, and a 
left knee replacement.  The veteran perfected an appeal of 
those denials.

All issues

In May 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's 
claims file.  The veteran's attorney did not appear to 
represent her client at the hearing.  The veteran agreed to 
proceed unrepresented.  See the hearing transcript, pages 2-
3.

In July 2008, the veteran's counsel submitted additional VA 
treatment records; she waived initial agency of original 
jurisdiction (AOJ) consideration of such evidence.  See 
38 C.F.R. § 20.1304 (2008).   

Remanded issues 

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of entitlement to 
service connection for PTSD has been submitted.  Accordingly, 
the claim is reopened.  The Board further finds that 
additional development of the evidence is necessary prior to 
rendering a decision on the merits as to that issue.  

The issues of service connection for PTSD, depression, 
alcoholism secondary to PTSD, a cervical spine disability, 
headaches, and a thoracolumbar spine disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The medical and other evidence of record does not 
demonstrate any in-service disease or injury involving the 
right knee.

2.  The competent medical evidence of record does not support 
a finding that the veteran currently has a left knee 
disability.

3.  Competent medical evidence indicates that hypertension 
was not diagnosed in service or within one year after the 
veteran's separation from active service.

4.  Competent medical evidence indicates that prostate cancer 
was not diagnosed in service or within one year after the 
veteran's separation from active service.

5.  The competent medical evidence of record does not support 
a finding that the veteran currently has a pain disorder.

6.  The veteran failed, without good cause, to report for a 
VA audiological examination, which was scheduled to be 
conducted in May 2003 and which was necessary for an informed 
adjudication of his claim to reopen service connection for 
tinnitus.

7.  The medical and other evidence of record indicates that 
the veteran did not have tinnitus in service and that he did 
not experience in-service acoustic trauma or excessive noise 
exposure.

8.  The medical evidence of record indicates that the veteran 
did not have vertigo in service and that he did not 
experience in-service acoustic trauma or excessive noise 
exposure.

9.  In an unappealed June 2002 rating decision, the RO denied 
the reopening of a claim of service connection for bilateral 
hearing loss.

10.  The evidence received since the June 2002 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
bilateral hearing loss.

11.  In an unappealed July 1994 rating decision, the RO 
denied the veteran's claims of entitlement to service 
connection for arthritis of the left shoulder, hips, and the 
right hand.  

12.  The evidence received since the July 1994 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claims for service connection for arthritis 
of the left shoulder, hips, and the right hand.

13.  In an unappealed June 2002 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.  

14.  The evidence received since the June 2002 rating 
decision relates to unestablished facts necessary to 
substantiate the claim for service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  Hypertension was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

4.  Prostate cancer was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

5.  A pain disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

6.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.655 (2008).

7.  Vertigo was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

8.  The June 2002 rating decision denying the reopening of 
the claim for service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

9.  Evidence received since the June 2002 rating decision is 
not new and material, and the claim for service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

10.  The July 1994 rating decision denying the claims for 
service connection for arthritis of the left shoulder, hips, 
and the right hand is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

11.  Evidence received since the July 1994 rating decision is 
not new and material, and the claims for service connection 
for arthritis of the left shoulder, hips, and the right hand 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

12.  The June 2002 rating decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

13.  Evidence received since the June 2002 rating decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left knee 
replacement, a right knee replacement, hypertension, prostate 
cancer, pain disorder, vertigo, tinnitus, bilateral hearing 
loss, arthritis of the left shoulder, hips, and right hand, 
and PTSD.  

As is discussed elsewhere in this decision, the issues of the 
veteran's entitlement to service connection for PTSD, 
depression, alcoholism, a cervical spine disability, 
headaches, and a thoracolumbar spine disability are being 
remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In February 2007, the Board remanded the case for further 
development.  The purpose of the remand was to provide proper 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
to obtain records from the Social Security Administration.  
In March 2007, the RO provided appropriate VCAA notice.  This 
will be discussed in greater detail in the Board's VCAA 
discussion below.  In April 2007, records from the Social 
Security Administration were obtained.  The claim was 
readjudicated via the February 2008 SSOC.  Thus, there is 
compliance with the directives of the February 2007 Board 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veteran Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

[This standard does not apply to claim to reopen until such 
claims have been reopened.  The standard used in reopening 
claims will be discussed where appropriate below.]  

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the Court in Quartuccio specifically applies 
to cases in which the submission of new and material evidence 
is involved.

Letters were sent to the veteran in April 2003, February 
2004, March 2007, April 2007, and June 2007 which were 
specifically intended to address the requirements of the 
VCAA.  The February 2004 and three 2007 VCAA letters informed 
the veteran of the evidence necessary to establish service 
connection.  Moreover, the April 2003, February 2004, and 
March 2007 VCAA letters informed the veteran of the need to 
submit new and material evidence to reopen the previously-
denied claims.  This advisement satisfied the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
claimants must be specifically informed of what is required 
to reopen their previously-denied claims.  As was noted 
above, one of the reasons for the Board's February 2007 
remand was to furnish the veteran with notice which complied 
with Kent.  

Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
various VCAA letters the RO asked the veteran to identify and 
send relevant medical evidence.  The RO provided the veteran 
with VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the various VCAA letters, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.

In the various VCAA letters, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the three 2007 VCAA letters, the RO informed the veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See, 
e.g., the June 17, 2007 VCAA letter, page 2.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, is not at issue. The various claims were 
denied based on element (2), existence of a disability, 
and/or element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to these crucial elements regarding these 
claims.  The RO specifically addressed elements (4) and (5) 
in the three 2007 VCAA letters, pursuant to the Board's 
remand instructions.

(iii.)  General comments 

The veteran is represented in this matter by an attorney, who 
is presumed to be familiar with the VCAA.  Indeed, the 
veteran's counsel has in fact shown familiarity with this 
law.  See the July 15, 2008 letter from the attorney to the 
Board.  It is clear that the veteran and his counsel are 
amply aware of his responsibilities and those of VA.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
[appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error"].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

However, under the VCAA, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In this case, the evidence of record includes the veteran's 
service medical records, VA and private treatment records and 
Social Security Administration records, which will be 
discussed below.

The veteran's counsel, in a July 15, 2008 letter to the 
Board, stated "The VA Regional Office failed in its duty to 
assist the veteran by not providing [the veteran] with an 
examination regarding his claims for service connection."  
This is incorrect.  Rather, the record shows that the veteran 
failed to report for VA general medical examination and 
audiological examinations which were scheduled in May 2003 in 
conjunction with his claims to reopen service connection for 
arthritis of the left shoulder and bilateral hearing loss.  
One of the purposes of the above-mentioned VA audiological 
examination was to obtain a medical nexus opinion as to the 
etiology of the veteran's tinnitus.  The veteran did not 
provide an explanation showing good cause regarding his 
failure to report.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The veteran did not do so.

In any event, with regard to the new and material claims, as 
noted above there is no duty to assist until the claim is 
reopened.

A VA examination/medical opinion was not obtained regarding 
the claims of entitlement to service connection for the 
bilateral knee disabilities, hypertension, prostate cancer, 
vertigo, and pain disorder.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), VA must provide a VA medical examination 
in service connection claims when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

In this case, as will be discussed in more detail below, the 
Board concludes that because the evidence does not show a 
current left knee disability or a pain disorder, an 
examination or nexus opinion is not necessary to reach a 
decision on these claims.  In the absence of evidence of a 
current disability upon which a medical examiner could base a 
nexus opinion, any such opinion would not aid the Board in 
its decision or benefit the veteran.  Under the circumstances 
presented in this case, a remand for such examination and 
opinion would serve no useful purpose because such 
examination is not "necessary."  The duty to assist is not 
invoked, even under Charles v. Principi, 16 Vet. App. 370 
(2002), where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Moreover, the outcomes of the claims of service connection 
for a left knee disability, a right knee disability, 
hypertension, prostate cancer, tinnitus, and vertigo hinge on 
element (2), that is what occurred, or more to the point what 
did not occur, during service.  A medical examination and 
opinion would not shed any light on this crucial element.  
Referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, 
any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

As explained below, the claims of service connection for a 
cervical spine disability, headaches, and thoracolumbar spine 
disability are being remanded for a medical opinion on 
causation.  See Charles, supra; see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  The Board notes that unlike the above-mentioned 
claims, there is competent medical evidence of cervical spine 
and thoracolumbar spine disabilities and that the service 
medical records reveal a possible cervical spine injury and a 
documented low back injury.

In short, no additional medical examination and opinion are 
required per McLendon.  Remand for medical examinations and 
opinions regarding the claims of service connection for 
bilateral knee disabilities, hypertension, prostate cancer, 
pain disorder, tinnitus, and vertigo is therefore not 
necessary.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of an 
attorney who has presented written argument on his behalf.  
The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to decisions as to twelve 
of the issues on appeal.

1.  Entitlement to service connection for a right knee 
replacement.

2.  Entitlement to service connection for a left knee 
disability, claimed as a left knee replacement.

For the sake of economy, the Board will discuss these two 
issues together.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
[service connection may not be granted unless a current 
disability exists]; see also Chelte v. Brown, 10 Vet. App. 
268 (1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

The first critical element is Hickson element (1), current 
disability, namely whether the veteran has a disability 
involving either knee.  This is a medical question which the 
Board cannot answer itself.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  

As for a right knee disability, the competent medical 
evidence reflects that in February 2005 early stages of 
degenerative joint disease of the right knee were diagnosed 
and that the veteran underwent a total right knee replacement 
in May 2007.  Hickson element (1) is satisfied as to a right 
knee disability.

With regard to the left knee, VA and private treatment 
records do not reveal a diagnosis of any left knee 
disability, to include a total left knee replacement.  
In particular, a February 2005 VA treatment record reflects 
that the veteran reported a history of a left knee injury in 
the 1970s, that he was told that he had a cartilage tear, and 
that surgery was recommended.  The veteran also reported that 
he is currently pain free in that knee, and the VA provider 
did not diagnose a left knee disability.  

The veteran's account of being told that he had a cartilage 
tear is not competent medical evidence of a current 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995) [a claimant's account of what a physician purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence].

With regard to the veteran's lay statement to the effect that 
such a left knee disability in fact exists, the Board notes 
that in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient to establish a diagnosis of a 
disability when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  In this case, the veteran is not 
competent to identify a left knee disability, such as a 
cartilage tear.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In addition, the veteran's reporting of an alleged history of 
a cartilage tear is not a contemporaneous medical diagnosis 
of a current cartilage tear.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for a diagnosis of a disability by history].  

The veteran has had ample opportunity to submit competent 
medical evidence of a current left knee disability, and he 
has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

As noted above, no medical professional has diagnosed a 
current left knee cartilage tear.  It is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability, at least at some point 
since filing a claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability].  No such current left knee disability has been 
demonstrated.

In the absence of competent medical diagnosis of a current 
left knee disability, service connection may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for a 
left knee disability fails on that basis alone.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran in essence asserts that he 
injured his knees when he fell off an antenna tower.  

The veteran's service medical records show no diagnosis of a 
knee disability; no knee injury; and no complaints of knee 
symptomatology.  On the December 1977 separation examination, 
the veteran denied any history of a "trick" or locked knee, 
and the lower extremities were normal on examination.

A careful review of the service medical records demonstrates 
that the veteran complained of a right upper thigh injury in 
May 1967 from playing baseball and that he had a low back 
injury in October 1969 with an area of anesthesia in the left 
hip.  However, the veteran never once during service 
mentioned a knee injury or, for that matter, a fall from an 
antenna tower. The veteran received extensive treatment for 
his neck, back, left upper extremity, left hip, right thigh, 
and right ankle during his period of service.  During such 
medical treatment, he did not report any complaints as to 
either knee, and no knee pathology was identified by treating 
health care professionals.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the Federal Circuit, 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability.

The only evidence concerning an in-service knee injury comes 
from the veteran himself, decades after the purported event.  
The Board places far great weight of probative value on the 
utterly negative service medical records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  The veteran's service 
treatment records are more reliable, in the Board's view, 
than the veteran's unsupported assertion, made in connection 
with his claim for monetary benefits.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Moreover, the veteran initially claimed service connection 
for left shoulder, hip, and right hand disabilities in a 
March 1994 claim.  He did not mention any knee problems.  It 
does not stand to reason that the veteran would file claims 
for other orthopedic disabilities which he believed was 
related to injuries in service without mentioning knee 
problems, which he now claims is related to the same injury - 
a claimed fall from an antenna tower.  

Also, a February 2005 VA treatment record reflects that the 
veteran denied any specific knee injury.  Similarly, a 
February 2007 VA treatment record shows that the veteran not 
only denied any specific knee injury but also indicated that 
he had had right knee pain for only the previous several 
years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  The lack of any evidence of knee problems for over 
four decades after service, and the filing of the claim for 
service connection over 40 years after service, is itself 
evidence which tends to show that no injury to the knees was 
sustained in service.  

Right knee arthritis was initially diagnosed in 2005, several 
decades after service.  The record does not reflect medical 
evidence showing any manifestations of arthritis during the 
one-year presumptive period after separation from service.  
See 38 C.F.R. §§ 3.307, 3.309. 

Thus, there is no objective evidence of a knee disease or 
injury in service.  Hickson element (2) has not been met, and 
the veteran's claims fail on that basis.

As for Hickson element (3), no competent medical nexus 
opinion exists for either a left knee disability or a right 
knee disability.  It is clear that in the absence of a 
current diagnosis of the left knee disability and in the 
absence of any knee disease or injury in service, a medical 
nexus opinion would be an impossibility.  Indeed, no such 
competent medical nexus opinion appears in the record.  To 
the extent that the veteran himself believes that his current 
right knee disability is due to his military service, such an 
assertion is without probative value.  See Espiritu, supra.  

In short, there is not of record any competent medical nexus 
evidence.  Hickson element (3) therefore has also not been 
satisfied, and the claims fail on that basis.

In summary, in the absence of all three required Hickson 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left knee disability.  In the absence of the 
required Hickson second and third elements, the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a right knee 
replacement.  The benefits sought on appeal are accordingly 
denied.

3.  Entitlement to service connection for hypertension.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated. 

The one year presumptive period discussed above in connection 
with arthritis also applies to cardiovascular disease, 
including hypertension.  See 38 C.F.R. §§ 3.307, 3.309.

Hypertension

For certain chronic disorders, including hypertension, 
service connection may be presumed to have been incurred in 
service if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2008).

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm.) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Analysis

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
hypertension.  See a July 1997 VA treatment record.

With respect to Hickson element (2), in-service incurrence of 
disease, competent medical evidence indicates that 
hypertension was not diagnosed in service or within the one-
year presumptive period after the veteran's separation from 
active service.  See 38 C.F.R. § 3.309(a) (2008).  Service 
treatment records show no diagnosis of hypertension or, for 
that matter, elevated blood pressure readings.  His blood 
pressure on May 1970 separation examination was 104/60.  
Hypertension was evidently first diagnosed in 1997, over two 
decades after service.

As for the veteran's contention that he had elevated blood 
pressure readings or hypertension during service, as 
discussed above his lay opinion is entitled to no weight of 
probative value.  See Espiritu, supra; see also 38 C.F.R. § 
3.159 (a)(1).  

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  No competent 
medical nexus exists.  No medical professional has stated 
that the veteran's hypertension was incurred in service, nor 
is there evidence in the medical records otherwise showing 
that the veteran's hypertension was incurred in service.  To 
the extent that the veteran is attempting to provide a nexus 
between his hypertension and his military service, his 
assertions are not probative of a nexus between the condition 
and military service.  See Espiritu, supra.
 
In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for hypertension.  The benefit sought on appeal is 
accordingly denied.

4.  Entitlement to service connection for prostate cancer.

Relevant law and regulations

The one year presumptive period applies to cancer.  See 38 
C.F.R. §§ 3.307, 3.309(a) (2008).

Analysis

Initial matter

In the initial claim, the veteran's attorney asserted that 
the veteran was exposed "to Agent Orange during his service 
in Vietnam."  See March 14, 2007 letter from the veteran's 
counsel to the RO.  However, the veteran's service personnel 
records do not reveal any service in the Republic of Vietnam, 
and there is no credible evidence that the veteran was 
exposed to an herbicide agent, as defined in law and 
regulation, while in active service.  Indeed, the veteran is 
not claiming that he was served in the Republic of Vietnam or 
that he was exposed to herbicides.  In fact, the veteran 
indicated that he did not know why a claim for service 
connection for prostate cancer was filed.  See the  hearing 
transcript, pages 10-11.  

The Board's remaining discussion will not address an Agent 
Orange theory of entitlement. 

Discussion

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
prostate cancer.  See an October 2006 VA pathology report.

With respect to Hickson element (2), in-service disease or 
injury, service medical records from the veteran's period of 
active duty do not show a diagnosis of prostate cancer.  The 
competent medical evidence does not show that the veteran had 
prostate cancer within the one-year presumptive period in 
38 C.F.R. § 3.309(a).  
In this connection, medical treatment records do not show a 
diagnosis of prostate cancer until October 2006, over three 
decades after service.  Hickson element (2) is therefore not 
met.  

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  No competent 
medical nexus exists.  No medical professional has stated 
that the veteran's prostate cancer was incurred in service, 
nor is there evidence in the medical records otherwise 
showing that the veteran's prostate cancer was incurred in 
service.  Indeed, the veteran does not appear to be claiming 
that his prostate cancer is related to his military service.

In summary, in the absence of the second and third required 
Hickson elements, disease or injury and medical nexus, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
prostate cancer.  The benefit sought on appeal is accordingly 
denied.



5.  Entitlement to service connection for a pain disorder.

The first critical element is Hickson element (1), current 
disability, namely whether the veteran has a pain disorder.  

VA and private treatment records do not reveal a diagnosis of 
a pain disorder.  
The veteran's lay testimony to the effect that such a 
disability in fact exists is without probative value because 
he is not competent to identify a pain disorder.  
See 38 C.F.R. § 3.159 (a)(1); see also Cromley, supra.  
Moreover, the two volumes of VA and private treatment records 
showing diagnoses of psychiatric disorders do not once refer 
to a pain disorder.

The veteran's testimony that some doctors have diagnosed a 
pain disorder (see the hearing transcript, pages 17-18) is 
not competent evidence of a current disability.  See 
Robinette, supra.  

The veteran has had ample opportunity to submit competent 
medical evidence of a current pain disorder, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a).

The Board again notes that in order to be considered for 
service connection, a claimant must first have a disability, 
at least at some point since filing a claim for service 
connection.  See Brammer, supra;.  No such current pain 
disorder has been demonstrated.  In the absence of competent 
medical diagnosis of a current pain disorder, service 
connection may not be granted.  See Degmetich, supra; Gilpin, 
supra.

In the absence of Hickson element (1), the Board concludes 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a pain 
disorder.  Therefore, the benefit sought on appeal is denied.



6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for vertigo.

For the sake of economy, the Board will discuss these two 
issues together.

For reasons which will be made clear below, the Board is 
denying the veteran's claim for service connection for 
tinnitus on two alternative theories: that he failed to 
report for a VA examination, and on the merits.  See Luallen 
v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. 
Brown, 8 Vet. App. 91, 92 (1995) [the Board has the 
fundamental authority to decide a claim in the alternative].  
The Board is denying the veteran's claim for service 
connection for vertigo on the merits.
  
Relevant law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2007); see also Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992).

Analysis

New and material claims

The veteran's service-connection claims for vertigo and 
tinnitus were previously denied in a June 2002 RO rating 
decision.  The veteran did not file a Notice of Disagreement 
(NOD) as to that decision, and it became final.  See 
38 C.F.R. § 20.1100 (2008).  Under such circumstances, the 
Board must first determine whether new and material evidence 
has been submitted before reopening the claim and 
adjudicating it on the merits.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.].  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].

The RO apparently found in the July 2004 rating decision that 
new and material evidence had been submitted which is 
sufficient to reopen the claims.  The Board agrees, and will 
therefore address the claims on the merits.  There is no 
prejudice to the veteran in the Board's doing so; the RO has 
previously considered the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Failure to report for a VA examination

In a May 5, 2003 letter, the RO advised the veteran that he 
would be scheduled for an examination to determine the 
etiology of the veteran's tinnitus.  He was informed that if 
he could not keep the appointment, he should contact the VA 
medical contractor immediately and that VA medical contractor 
would do its best to accommodate his schedule if he wished to 
be rescheduled.  The letter read in part as follows:

It is essential that you report for your scheduled 
examination.  The findings of the examination are 
very important in making a decision on your claim, 
without it, we may have to deny your claim, or you 
might be paid less than you otherwise would.

See the May 5, 2003 RO letter, page 1.

The veteran failed to report for that scheduled examination.  
He and his counsel have not provided any adequate reason or 
good cause for his failure to report for that examination.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.  The responsibility that the 
evidentiary record be developed to its fullest possible is 
not, however, unilateral; as noted above, the veteran must 
cooperate in this development, and his failure to cooperate 
may precipitate action adverse to the interests of his claim.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, a VA examination was 
indeed necessary to grant the benefit sought by the veteran, 
namely service connection for tinnitus because one of the 
missing elements is medical nexus.  Cf. 38 C.F.R. 
§ 3.159(c)(4) (2008).  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
this claim, and he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); see also Wood, 1 Vet. 
App. at 193.  There is of record no correspondence or report 
of contact from the veteran or his counsel which would 
explain his failure to report for the May 2003 examination, 
even though the RO told him that he should contact the VA 
medical contractor if he cannot report for the examination as 
scheduled.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2008)], or "good 
cause" [see 38 C.F.R. § 3.655 (2008)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the veteran nor his counsel has provided an 
"adequate reason" or "good cause" for the veteran's failure 
to report to be examined when VA so requested.

The facts in this case are clear.  The veteran failed to 
report for a VA examination which was necessary to decide his 
claim for service connection for tinnitus and which was 
scheduled by the RO for that purpose.  No good cause or 
adequate reason has been demonstrated for his failure to be 
examined.

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claim.  Any failure to 
develop this claim rests with the veteran himself.  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to service connection for tinnitus 
cannot be established without a current VA examination.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the veteran received specific notice , quoted 
above, as to the consequences of his failure to report for 
the scheduled VA examination.  It is therefore amply clear 
that the veteran has been advised of the consequences of his 
failure to report for the examination.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board also notes that this claim is not an original claim 
for compensation.  Service connection was denied for tinnitus 
in an unappealed June 2002 RO rating decision.  It is a 
reopened claim, and thus may be denied based on the veteran's 
failure to report for the examination.  38 C.F.R. § 3.655 
provides that when an examination is scheduled in conjunction 
with a claim for a reopened claim for a benefit which was 
previously disallowed, the claim shall be denied.  As 
explained above, the veteran failed to report for the 
scheduled examination.  The claim for service connection for 
tinnitus is therefore denied.

Decision of both claims on the merits

The Board will alternatively evaluate the veteran's tinnitus 
claim based on the evidence of record.  Also, the Board is 
evaluating the veteran's vertigo claim based on the evidence 
of record.

The competent medical evidence reflects that in May 2004 
tinnitus was diagnosed and that in 2000 vertigo was 
diagnosed.  Hickson element (1) is satisfied as to both 
tinnitus and vertigo.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning in-service disease, a review of service medical 
records reveals no diagnosis of tinnitus or vertigo.  
Accordingly, Hickson element (2) is not met with respect to 
disease as to either tinnitus or vertigo.

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from being a radio operator 
caused injury to his ears.  See transcript, pages 
7-8.  He has provided no specifics as to how such activity 
caused injury to his ears.  The Board wishes to make it clear 
that it does not necessarily disbelieve that the veteran may 
have been exposed to noise during service, as were millions 
of other veterans.  However, the evidence of record does not 
support the veteran's contention that he sustained any injury 
thereby.  Crucially, the veteran's service medical records 
are pertinently negative for ear injury, and in his 
separation report of medical history he specifically denied 
ear trouble and hearing loss.

Moreover, the veteran's initial report of tinnitus and 
vertigo in fact was not asserted until many years after 
separation from service, incident to his February 2002 claim 
for VA benefits and many decades after service.  
Significantly, the veteran filed a claim for VA disability 
benefits [VA Form 21-526] in March 1994 in which he mentioned 
hearing loss but not tinnitus or vertigo.  It does not stand 
to reason that the veteran would file a claim for hearing 
loss which he believed was related to service without 
mentioning other ear-related disorders, such as tinnitus and 
vertigo.  See Maxson, supra.  In addition, an April 2000 VA 
treatment record shows that the veteran reported having had 
vertigo for only the past six years.

As noted above, the veteran's service medical records show no 
treatment or complaints of ringing in his ears or vertigo.  
The Board places great weight of probative value on the 
service medical records.  See Curry, supra; see also Forshey, 
supra.  Such records are more reliable, in the Board's view, 
than the veteran's unsupported, self-interested assertion 
made decades after he left service.  See also Cartright, 
supra.  

In short, in light of the record as a whole, the Board finds 
that the veteran's assertions of in-service injury are not 
credible.  Element (2) has not been met, and the veteran's 
claims fail on that basis.

As for Hickson element (3), no competent medical nexus 
opinion exists for either tinnitus or vertigo.  It is clear 
that in the absence of a diagnosis of tinnitus or vertigo in 
service or a record of chronic ringing in the ears or 
complaints of vertigo in service, a medical nexus opinion 
would be an impossibility.  Indeed, no such competent medical 
nexus opinion appears in the record.  As was discussed in 
some detail above, the veteran was scheduled for a VA 
examination which was intended to explore the matter of the 
etiology of his claimed tinnitus; he failed to report for the 
examination.  

To the extent that the veteran himself believes that his 
current tinnitus and vertigo are due to his military service, 
such lay assertion is without probative value. 
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1); 
Cromley, supra.  

The veteran contends that ringing in the ears and vertigo 
began within a year after service.  See the May 2008 
transcript, page 8.  A claim can still be substantiated if 
continuity of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with element (2), tinnitus and vertigo were not 
diagnosed in service or for decades thereafter, and the 
extensive medical record contains no complaints of tinnitus 
and/or vertigo for decades after service.
 
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

In light of the evidence showing that the veteran has 
mentioned tinnitus and vertigo only recently, plus medical 
evidence showing that the veteran reported that he had had 
vertigo for six years as of 2000 (i.e., long after service), 
his current assertions of continuity of symptomatology are 
not credible.  See Maxson, supra.  Continuity of 
symptomatology after service is therefore not demonstrated.
    
In short, there is not of record competent medical nexus 
evidence linking the veteran's current tinnitus and vertigo 
to service.  Hickson element (3) therefore has also not been 
satisfied, and the claims also fail on that basis.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claims of entitlement to service 
connection for tinnitus and vertigo.  The benefits sought on 
appeal are accordingly denied.



	(CONTINUED ON NEXT PAGE)



8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

Relevant  law and regulations

Service connection - hearing loss

For a hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  See  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains only to claims filed 
on or after August 29, 2001.  Because the veteran's current 
claim to reopen was initiated in April 2003, his claim will 
be adjudicated by applying the revised section 3.156, which 
is set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in June 2002 was the veteran's service medical records and VA 
treatment records dated in 2001.

The veteran's service treatment records show no evidence of 
hearing loss disability as defined by VA in either ear.  VA 
treatment records dated in 2001 reveal a history of hearing 
loss.

The June 2002 decision

In the June 2002 rating decision, the RO denied the reopening 
of the claim of service connection for hearing loss on the 
basis of no hearing loss in service [in essence, Hickson 
element (2), and, by implication, Hickson element (3)].  The 
veteran did not appeal that decision.  That decision is 
final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.1103.

The veteran filed to reopen his claim in April 2003.  The RO 
declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since June 2002 
will be discussed below.

Analysis

In the June 2002 rating decision, the RO determined that the 
"old" evidence demonstrated the existence of current 
hearing loss disability.  The crucial matter at issue is 
whether the additionally received evidence shows that the 
veteran's current hearing loss is related to his military 
service.

Evidence added to the record since the June 2002 RO decision 
includes VA and private treatment records, an April 2003 
statement of the veteran, the hearing transcript, and a July 
2008 statement of the veteran's counsel.

An April 2000 VA treatment record and March 2001 private 
treatment record reflect a diagnosis of bilateral hearing 
loss.  This evidence, while new in the sense that these 
particular records have not been previously associated with 
the veteran's claims file, is not material.  The presence of 
bilateral hearing loss was known at the time the RO denied 
the veteran's claim in June 2002; the matter of the existence 
of bilateral hearing loss was not in dispute.  The medical 
evidence received since June 2002 merely reflects that the 
veteran still has bilateral hearing loss.  Such evidence, 
although new, is not material, since it does not establish 
in-service incurrence or aggravation of such disability.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].

Also of record is are statements of the veteran to the effect 
that his hearing loss is due to in-service noise exposure.  
See, e.g., the May 2008 hearing transcript, page 8.  These 
statements are reiterations of statements he made or 
submitted in connection with his previous claim.  The 
veteran's repeated contentions are therefore not new and do 
not tend to establish the missing elements, in-service 
disease or injury and medical nexus.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).   

Moreover, such lay statements cannot be considered material 
as to the crucial medical question presented, whether service 
caused the veteran's bilateral hearing loss.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1) (2007).  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons, such as the veteran and his counsel, are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."

The veteran has also recently stated that an audiologist had 
related his hearing loss to in-service noise exposure.  No 
such opinion is contained in the record on appeal.   The 
veteran's assertion of what an audiologist told him, filtered 
as it is through the veteran's sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  See Graves v. Brown, 8 Vet. App. 522, 524-
25 (1996) [citing Robinette v. Brown, 8 Vet. App. 69, 77 
(1995)].  This statement cannot serve to reopen the veteran's 
claim.

In short, after a careful review of the evidence which has 
been received since the June 2002 decision denying the 
veteran's claim to reopen entitlement to service connection 
for bilateral hearing loss, the Board concludes that new and 
material evidence has not been submitted to reopen the claim.  
The evidence does not relate to unestablished facts necessary 
to substantiate the claim, in-service incurrence and medical 
nexus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].  The claim is not reopened, and the benefit 
sought on appeal remains denied.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the left shoulder.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the hips.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the right hand.

Factual background

The "old" evidence

The veteran filed an initial claim of entitlement to service 
connection for arthritis of the left shoulder, hips, and 
right hand in March 1994.  All three of these claims were 
denied in an unappealed July 1994 RO rating decision.

The evidence of record at the time of the final RO decision 
in July 1994 was the veteran's service medical records.

The veteran's service treatment records showed that in 
November 1967, the veteran was treated for a left shoulder 
injury after a fall in a gym.  X-rays of the left shoulder 
were negative, and a left shoulder disability was not 
diagnosed.  
In October 1969, the veteran complained an area of anesthesia 
in the left hip.  
A left hip disability was not diagnosed.  There were no 
complaints, treatments, or diagnoses of a right hand 
disability.  The May 1970 separation physical examination was 
pertinently normal.

The July 1994 decision

In the July 1994 rating decision, service connection was 
denied for arthritis of the left shoulder, hips, and right 
hand.  The RO determined that no current disability has been 
identified and there was no evidence the claimed disabilities 
during service.  In essence, the RO found that Hickson 
elements (1) and (2), and by implication Hickson element (3), 
had not been met.  

The RO attempted to notify the veteran and provide him his 
appellate rights in a July 1994 letter that was sent to his 
last known address.  That letter was returned as 
undeliverable.  The record indicates that the mailing was 
made to the latest address of record.  There is no basis in 
the record for finding there were other possible and 
plausible addresses available to VA in July 1994 when it 
mailed its notice letter pertaining to the July 1994 rating 
decision.  The Board concludes that the unappealed July 1994 
rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103.  The veteran has not challenged the 
finality of the July 1994 rating decision.

The veteran filed in February 2002 his request to reopen the 
claim of service connection for arthritis of the left 
shoulder and in December 2003 his requests to reopen the 
claims of service connection for arthritis of the hips and 
right hand.  
The RO declined to reopen the claims, and the veteran 
appealed.  Additional evidence which has been received since 
July 1994 will be discussed below.

Analysis

The veteran's claims of entitlement to service connection for 
arthritis of the left shoulder, hips, and right hand were 
denied in July 1994 due to a lack of competent medical 
evidence of a current disability, a lack of competent medical 
evidence of arthritis in service, and a lack of competent 
medical nexus evidence.  

Evidence added to the record since the July 1994 RO decision 
includes VA treatment records, a February 2002 statement of 
the veteran, and the May 2008 hearing transcript.

A March 2004 VA discharge summary shows a diagnosis of 
degenerative joint disease generalized and involving both 
shoulders, the right hand, the right leg, and the left foot.  
Therefore, the veteran has submitted evidence of a current 
disability.  

The medical evidence received since July 1994 merely reflects 
that the veteran now has arthritis involving his left 
shoulder, right lower extremity, and right hand.  Such 
evidence is not material as to the missing elements of in-
service disease and medical nexus.  The additionally received 
evidence does not establish or suggest that the veteran had 
any problems of the shoulder, hips or hand in service or that 
arthritis of the left shoulder, hips, or right hand 
manifested within the one year presumptive period after 
service.  Moreover, the additionally received medical 
evidence does not establish or even suggest that the current 
arthritis of the left shoulder, hips, or right hand is 
related to active service.

Also of record are the veteran's February 2002 statement and 
his May 2008 hearing testimony to the effect that his 
arthritis is related to active service.  This evidence is 
reiterative of previous statements and it is not competent 
medical evidence of causation.  See Reid, Moray, and Routen, 
all supra.

In short, the additionally received evidence does not relate 
to unestablished facts necessary to substantiate the claims, 
in-service disease and medical nexus.  In the absence of new 
and material evidence as to those critical elements, the 
claims are not reopened and the benefits sought on appeal 
remain denied.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.

Relevant law and regulations

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

Factual background

The "old" evidence

The evidence of record at the time of the final RO decision 
in June 2002 included the veteran's service medical records, 
VA treatment records dated in 2001, and a June 2002 statement 
of the veteran.

The veteran's service treatment records show no diagnosis of 
a psychiatric disorder and no complaints of psychiatric 
symptomatology.  On the May 1970 separation examination, the 
veteran denied any history of psychiatric symptomatology, and 
the psychiatric evaluation was normal.

VA treatment records dated in 2001 revealed no diagnosis of 
PTSD.

In a June 2002 statement, the veteran reported that he had 
PTSD but provided no specific stressor information.

The June 2002 decision

In the June 2002 rating decision, service connection was 
denied for PTSD on the bases of no current disability, a lack 
of credible supporting evidence of an in-service stressor, 
and no medical nexus evidence relating current symptoms to an 
in-service stressor.  The veteran did not appeal that 
decision.  That decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

The veteran filed to reopen his claim in December 2003.  The 
RO declined to reopen the claim, and the veteran appealed.  
Additional evidence which has been received since June 2002 
will be discussed below.

Analysis

Evidence added to the record since the June 2002 RO decision 
includes VA treatment records and the veteran's statements.

A March 2004 statement from the veteran provided detailed 
stressor information.  VA treatment records reveal a 
diagnosis of PTSD.  In particular, May 2004 VA treatment 
records reflect that the veteran's stressor of seeing body 
parts at the site of a plane crash was in line with criterion 
A for a diagnosis of PTSD and that PTSD was diagnosed.

This evidence can be considered "new" in that it was not 
before the RO at the time of the June 2002 decision.  This 
evidence can be considered "material" because it relates to 
unestablished facts which are necessary to substantiate the 
claim - specifically current disability, evidence of an in-
service stressor, and medical nexus evidence relating current 
symptoms to an in-service stressor.  The March 2004 stressor 
statement and May 2004 VA treatment records are neither 
cumulative nor redundant of the evidence of record at the 
time of the June 2002 rating decision, and this evidence 
raises a reasonable possibility of substantiating the claim.  
Thus, the requirements of 38 C.F.R. § 3.156 are met.

Accordingly, new and material evidence has been received as 
to all three elements which were previously lacking.  The 
veteran's claim is therefore reopened.

For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits of the 
reopened claim.


ORDER

Service connection for a right knee replacement is denied.

Service connection for a left knee disability, claimed as a 
left knee replacement, is denied.

Service connection for hypertension is denied.

Service connection for prostate cancer is denied.

Service connection for a pain disorder is denied.

Service connection for tinnitus is denied.

Service connection for vertigo is denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss is not reopened.  The benefit sought 
on appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
arthritis of the left shoulder is not reopened.  The benefit 
sought on appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
arthritis of the hips is not reopened.  The benefit sought on 
appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
arthritis of the right hand is not reopened.  The benefit 
sought on appeal remains denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.


REMAND

For reasons explained immediately below, the Board finds that 
the remaining issues on appeal must be remanded for 
additional evidentiary development.

12.  Entitlement to service connection for PTSD.

13.  Entitlement to service connection for depression.

14.  Entitlement to service connection for alcoholism, 
claimed as secondary to PTSD.

The evidence of record reflects that the veteran has been 
diagnosed with PTSD that is apparently related to his active 
service.

The veteran's alleged in-service stressors include being 
forced to defend himself during a prison riot and being at a 
F-16 crash site at the Smokey Hill Bomb Range in Salina, 
Kansas.  An attempt to verify these stressors should be made.

The issues of service connection for depression and 
alcoholism are inextricably intertwined with the claim of 
entitlement to service connection for PTSD.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].
Moreover, the present record is unclear as to the 
relationship, if any, among the claimed PTSD, depression and 
alcoholism.  A medical examination should be scheduled to 
clarify thus matter.  

Also, in a March 2004 VA Form 21-4142, the veteran authorized 
release of records from the Hospital Via Christy in Wichita, 
Kansas for the period from 1977 to 1990 and from the 
Cedarvale Hospital in Cedarvale, Kansas from 1986 regarding 
treatment of alcoholism.  These records need to be obtained.

15.  Entitlement to service connection for a cervical spine 
disability.

16.  Entitlement to service connection for headaches.

17.  Entitlement to service connection for a thoracolumbar 
spine disability.

The Board believes that a medical examination to determine 
the etiologies of the claimed cervical spine and 
thoracolumbar disabilities and headache disorder is 
necessary.  See Charles, supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should attempt to obtain records 
from the Hospital Via Christy in Wichita, 
Kansas for the period from 1977 to 1990 
and from the Cedarvale Hospital in 
Cedarvale, Kansas from 1986 regarding the 
treatment of alcoholism.  Any such 
treatment records so obtained should be 
associated with the veteran's claims 
folder.

2.  VBA should obtain a complete copy of 
the veteran's service personnel records.  
All such records should be associated 
with the veteran's claims folder.

3.  VBA should ask the veteran to provide 
the approximate date (month and year) of 
the prison riot in Fort Carson, Colorado 
and the F-16 crash in at the Smokey Hill 
Bomb Range in Salina, Kansas.  VBA should 
attempt to verify the veteran's stressors 
through appropriate channels.

4.  The veteran should then be scheduled 
for a VA examination by a psychiatrist or 
a psychologist.  The examiner should 
opine whether the veteran has PTSD and/or 
a depressive disorder.  If PTSD and/or a 
depressive disorder are diagnosed, the 
examiner should indicate whether it is as 
likely as not that the diagnosed 
disability is related to the veteran's 
military service.  The examiner should 
also state whether the veteran's 
alcoholism is secondary to a diagnosed 
psychiatric disability.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

5.  VBA should provide the veteran's 
claims folder to a physician, who should 
render an opinion as to the etiology of 
the claimed spine and headache 
disabilities.  The physician should 
review pertinent medical reports and 
provide an opinion as to whether it is as 
least as likely as not that any current 
cervical spine or thoracolumbar 
disability is related to active service.  
The examiner should indicate whether the 
veteran has a headache disorder separate 
from a cervical spine disability, and if 
so provide an opinion as to whether it is 
as least as likely as not that any 
current headache disorder is related to 
the veteran's military service or is 
secondary to the cervical spine 
disability.  If the reviewing physician 
deems physical examination and/or 
diagnostic testing of the veteran to be 
necessary, such should be scheduled.  A 
report should be prepared and associated 
with the veteran's VA claims folder.

6.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems to be 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a SSOC should be prepared.  The 
veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


